Title: From George Washington to Timothy Pickering, 14 October 1793
From: Washington, George
To: Pickering, Timothy


          
            Sir,
            Mount Vernon 14th Octobr 1793.
          
          The numerous & various reports which I have received from people who were not
            possessed of any accurate information with respect to the state
            of the malignant fever with which Philadelphia is so unfortunately afflicted, and my
            intention being to return thither, or to it’s neighbourhood about the first of next
            month, have induced me to ask this information from you—and I beg you will advise me as
            well of the state of the fever in Philada as whether it has extended itself in it’s
            vicinity, German town &c. to which last I have heard it has reached.
          Taking it for granted that the fever will not have entirely disappear’d in the City of
            Philada & the place become quite purified so as to admit the members of Congress to
            meet there with safety by the first of December, what accommodations could be had for
            them in German town, if it should be free from infection? If, however, this place should
            be thought unsafe or improper, what other has been in contemplation for the next Session
            of Congress? Full information of these matters, & of the prevailing sense of those
            who have had an opportunity of judging & are best acquainted with the true situation
            of things in & about Philada is what I very much want, as the accounts we receive
            here are so opposite & unsatisfactory that we know not on which to rely.
          By report we learn that mister Willing (President of the Bank) mister John Ross, mister
            Jonathan Sergeant, mister Howell, Colonel Franks & many others of our acquaintance
            have fallen victims to this fatal fever —that near
            4,000 have died, & that the disorder is more violent than ever. Is this a faithful
            representation? I hope your family is out of the way of this dreadful contagion, &
            that you and mistress Pickering are well. With esteem
            & regard I am, Sir, Your very humble Servant
          
            Go: Washington
          
          
            P.S. What sort of a place is Reading? How would it answer for the accomodation of
              Congress the ensuing Session?
          
        